Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (including any amendments hereto as are in effect from
time to time “Agreement”) is made as of the 7th day of April, 2008 by and
between Jennifer Coberly (“Executive”) and Point Blank Solutions, Inc., a
Florida corporation ( alone or together with all divisions, subsidiaries and
groups, the “Company”).

In consideration of the mutual covenants contained in this agreement, and for
other good and valuable consideration the receipt and sufficiency of which is
acknowledged, the parties agree as follows:

 

1. Agreement to Employ.

The company herby agrees to employ the Executive, and the Executive hereby
agrees to be employed by the Company, pursuant to the terms and conditions set
forth in this Agreement. Executive represents and agrees that (i) she is
entering into this Agreement voluntarily and that her employment hereunder and
compliance with the terms and conditions hereof will not conflict with or result
in a breach by her of any agreement to which she is a party or by which she may
be bound, (ii) she has not violated, and in connection with her employment by
the Company will not violate, any non-solicitation or similar covenant to which
she is or may be bound, and (iii) in connection with her employment by the
Company, she will not use any confidential or proprietary information she may
have obtained in connection with her employment by any previous employer.

 

2. Term.

The Company agrees to employ Executive, and Executive agrees to be employed by
the Company, subject to the terms and conditions of this agreement , for the
period commencing on the 7th of April, 2008 (the “Effective Date”) and
terminating on the third anniversary of the Effective Date, unless earlier
terminated as provided in Section 7, provided that such initial term shall be
extended automatically for successive one-year periods unless the company shall
have provided notice to the Executive not less than 30 days prior to the
expiration of the initial term or any such extension of its intention not to
extend the Employment Period, as defined below. The period during which the
Executive is employed pursuant to this Agreement shall be referred to herein as
the “Employment Period.”

 

3. Employment Duties.

3.1 Titles and Duties. During the Employment Period, Executive shall be employed
by the business of the Company. Executive shall serve as General Counsel and
Secretary of Point Blank Solutions, Inc. and may also assume similar positions
or other positions with subsidiaries and affiliates of Point Blank Solutions,
Inc. Executive shall devote substantially all of her working time efforts to the
performance of her duties under thus agreement. Executive’s duties and
responsibilities shall include those customarily assigned to the General Counsel
and Secretary of a public company and such other duties



--------------------------------------------------------------------------------

and responsibilities consistent with Executive’s title(s) as Board of directors
or the Chief Executive Officer shall specify from time to time, including
without limitation, taking overall responsibility for all legal natters
affecting the Company and its subsidiaries, supporting the Board of Directors
and committees thereof, supervising internal and external counsel of the Company
and its subsidiaries, and reviewing all public releases and fillings of the
company.

3.2 Location/Travel. In performing her duties hereunder, Executive shall be
available for reasonable travel, as the needs of the business of the Company may
require. It is expected that Executive shall be based and shall perform her
duties primarily at the company’s Pompano Beach, Florida facility.

 

4. Compensation/Benefits.

In consideration of Executive’s services hereunder, the Company shall provide
Executive the following:

4.1 Base Salary. During the Employment Period, the Executive shall receive an
annual rate of base salary of $280.000.00 which the Company shall pay at
semi-monthly intervals, or otherwise at such intervals (not less frequently than
monthly) as are use generally for the Company’s senior executives. The base
salary shall be increased $10,000 on the first anniversary and $10,000 on the
second anniversary of your employment with the company.

4.2 Bonuses. Commencing at the close of each fiscal year of the Company during
the Employment Period, the Company shall review the performance of the Company
and of Executive during the prior fiscal year, and the Company may provide
Executive with additional compensation as a bonus if the Board of Directors, any
Compensation Committee thereof, in its sole discretion, determines.

4.3 Equity-Based Compensation. Effective on the Effective Date, to induce
Executive to enter into this Agreement, Executive will be granted by the Company
warrants to purchased 300,000 shares of common stock of the company, pursuant to
a separate award agreement. Such warrants will have a term of 10 years from the
Effective Date. On the Effective Date 10% of such warrants shall be vested and
exercisable, 30% of such warrants shall vest and become exercisable on each of
the first, second and third anniversaries following the Effective Date. The
warrants shall have an exercise price equal to the closing price per share of
the company’s common stock on the Effective Date, as set forth in the Award
Agreement. The warrants will be subject to such other terms and restrictions as
are set forth in the Award Agreement, the terms of the Award Agreement shall
take precedence. The Company will reserve for insurance the number of shares of
common stock underlying the warrants and, as promptly as practicable once it is
in compliance with applicable reporting and other requirements, shall use its
best efforts to file a registration statement with respect to such shares and to
cause such registration statement to remain effective until the end of the term
of such warrants.

 

- 2 -



--------------------------------------------------------------------------------

4.4 Vacation. Executive shall be entitled to 15 days of paid vacation in each
year during the Employment Period (in addition to Federal holidays observed by
the Company). Unused vacation shall not be carried over to subsequent year.

4.5 Expenses. Executive shall be entitled to reimbursement of reasonable
business expenses incurred in carrying out her duties for the Company, provided
that such expenses are evidenced by appropriate documentation and submitted in
accordance with Company policies and procedures.

4.6 Other Benefits. The company shall provide to Executive such other benefits,
including the right to participate in medical, savings, deferred compensation
and other benefit plans and arrangements as are made generally available to
other senior executives of the Company from time to time.

 

5. Indemnification.

5.1 Indemnify. To the fullest extent permitted by law, the Company shall
indemnify Executive with respect to any actions commenced against Executive in
her capacity as an officer, director, executive, agent or fiduciary or former
officer, director, executive, agent or fiduciary of the Company, or any
affiliate thereof, for which Executive may render service in such capacity,
whether by or on behalf the Company, its shareholders or third parties, and the
Company shall advance to Executive on a timely basis as an amount equal to the
reasonable fees and expenses incurred in defending such actions, after receipt
of an itemized request for such advance, and an undertaking from Executive to
repay the amount of such advance, with interest at a reasonable rate from the
date of the request, as determined by the Company, if it shall ultimately be
determined that Executive is not entitled (as a matter of law or by judicial
determination) to be indemnified against such expenses. This indemnity shall
survive any termination of employment under this Agreement and is in addition to
and not limitation of any other right to indemnification or exoneration to which
Executive is entitled at law, or under the governing organizational documents
and/or policies of the Company. The Company agrees to use its best efforts to
secure and maintain officers’ and directors’ liability insurance, including
coverage for Executive.

 

6. Covenants and Confidential Information.

6.1 Restrictive Covenants. Executive acknowledges the Company’s reliance on and
expectation of Executive’s continued commitment to performance of her duties and
responsibilities during the Employment Period. In light of such reliance and
expectation on the part of Company, during the applicable period hereafter
specified in Section 5.3, executive shall not, directly or indirectly, do or
suffer either of the following:

6.1(A)

6.1.1 Own, manage, control or participate in the ownership, management or
control of, or be employed or engaged by or otherwise affiliated or associated
as an Executive, agent, representative, consultant, independent contractor or
otherwise with, any other corporation, partnership,

 

- 3 -



--------------------------------------------------------------------------------

proprietorship, firm association or other business entity engaged in the
business of, or otherwise engage in the business of, manufacturing, selling or
distributing body armor or body armor related products, an other products
manufactured, sold or distributed by the Company from time to time, within the
United States in direct or indirect competition with the Company or any of its
affiliates;

6.1.2 Solicit any business or contracts from any customers of the Company or its
affiliates, any past customers of the Company or its affiliates, or any
prospective customers of the Company or its affiliates (i.e., potential
customers from which the Company or its affiliates has solicited business at any
time during the twelve (12) month period preceding the expiration or termination
of the Employment Period), expect as necessitated by Executive’s position with
the Company and then only in furtherance of the business interests of the
company or its affiliates;

6.1.3 Induce or attempt to induce any such customer to alter its business
relationship with the Company or its affiliates except as necessitated by
Executive’s position with the Company and then only furtherance of the business
interests of the Company and its affiliates;

6.1.4 Solicit or induce or attempt to solicit or induce any executive or
employee of the Company or its affiliates to leave the employ of the Company or
any of its affiliates for any reason whatsoever or hire any person who was an
executive or employee of the Company or its affiliates within the twelve
(12) month period prior to such hiring; or

6.1.5 Direct or indirectly, engage in any conduct or make any statement, whether
in commercial or noncommercial speech, disparaging or criticizing in any way the
Company or any of its affiliates, or any products or services offered by any of
them, nor shall Executive engage in any other conduct or make other statement
that could be reasonably expected to impair the goodwill of any of the Company
or any if its affiliates, the reputation of any products or services of the
Company or any of its affiliates or the marketing of such products or services.

6.1(B)

6.1.6 Disclose, divulge, discuss copy or otherwise use or suffer to be used in
manner, other than in accordance with Executive’s duties hereunder (and in a
manner not in violation or conflict with applicable laws and regulations), any
confidential or proprietary information relating to the Company’s or any of its
affiliates businesses, prospects, finances, operations, pricing, products
research and development or properties or other trade secrets of the Company or
any affiliates, it being acknowledged and agreed by Executive that all such
information regarding the business of the Company or any of its affiliates
compiled or

 

- 4 -



--------------------------------------------------------------------------------

obtained by, or furnished to, Executive while Executive shall have been employed
by or associated with the Company is confidential and/or proprietary information
and the Company’s exclusive property; provided, however, that the foregoing
restrictions shall not apply to the extent that such information: (a) is clearly
obtainable in the public domain; (b) becomes obtainable in the public domain.
Other than by reason of the breach by Executive of the terms hereof or breach by
another person barred by a duty of confidentiality to the Company; or (c) is
required to be disclosed by rule of law or by order of a court or governmental
body or agency.

6.2 Litigation; Cooperation. If this Agreement is terminated by the Company
other than for Cause or by the Executive for Good Reason (as defined herein),
the Executive agrees that, for up to 12 months following the date of
termination, she will provide to the Company and its affiliates truthful and
complete cooperation including, but not limited to, the Executive’s appearance
at interviews and depositions at reasonable times in all regulatory or
litigation matters and proceedings relating to the Company and its affiliates,
and to provide to the Company’s legal Counsel, upon request, all documents and
materials in her possession or under her control relating to such matters and
proceedings, all at no additional compensation to the Executive, provided that
the company shall reimbursed promptly the Executive for all reasonable expenses,
including attorney’s fees and other expenses, as well as pay to the Executive
any amount of salary forfeited and including with respect to vacation time
consumed by him during any time spent by Executive in connection with the
foregoing.

6.3 Applicable Periods. The applicable periods shall be: (a) so long as
Executive is an Executive of the Company; and (b) for a period of twelve
(12) months after termination of employment or the expiration of the Employment
Period.

6.4 Injunctive Relief. Executive agrees and understands tat the remedy at law
for any breach by her of this Section 5 will be inadequate and that the damages
flowing from such breach are not readily susceptible to being measured in
monetary terms. Accordingly, it is acknowledged that the Company shall be
entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach. Nothing in this Section 5 shall be
deemed to limit the Company’s remedies at law or in equity for any breach by
Executive of any of the provisions of this Section 5 which may be pursued or
availed of by the Company.

6.5 Acknowledge by Executive. Executive has carefully considered the nature and
extent of the restrictions upon her and the rights and remedies conferred upon
the Company under this Section 5, and hereby acknowledges and agrees that the
same are reasonable in time and territory, do not stifle the inherent skill and
experience of Executive, would not operate as a bar to Executive’s sole means of
support, are fully required to protect the legitimate interests of the Company,
and do not confer a benefit upon the Company disproportionate to the detriment
of Executive.

 

- 5 -



--------------------------------------------------------------------------------

7. Proprietary Rights.

7.1 Copyrights. At all times during the Employment Period, all right, title and
interest in all copyrightable material which Executive shall conceive or
originate, either individually or jointly with others, and which arise out of
the performance of this Agreement, will be the property of the Company and are
by this Agreement assigned to the Company along with ownership of any and all
copyrights in the copyrightable material. At all times during the Employment
Period, Executive agrees to execute all papers and perform all other acts
necessary to assist the Company to obtain and register copyrights on such
materials in any and all countries, and the Company to agrees to pay expenses
associated with such copyrights registration. Works of authorship created by
Executive for the Company in performing her responsibilities under this
Agreement shall be considered “works made for hire” as defined in the U.S
Copyright Act. In addition, Executive hereby assignees to the Company all
proprietary rights, including but not limited to, all patents copyrights, trade
secrets and trademarks Executive might otherwise have, by operation of law or
otherwise, in all inventions, discoveries, works, ideas, information, knowledge
and data related to Executives’ access to confidential information of the
Company during the Employment Period.

7.2 Know-How and Trade Secret. All know-how and trade secret information
conceived or originated by Executive which arises out of the performance of her
obligations or responsibilities under this Agreement during the Employment
Period or otherwise shall be the property of the Company, and al rights therein
are by this Agreement assigned to the Company.

7.3 Joint Ventures, etc. If, during the employment Period, Executive is engaged
in or associated with the planning or implementing of any project, program or
venture involving the company and third party or parties, all rights in such
project, program or venture shall belong to the Company. Except as formally
approved by the board of Directors of the Parent, Executive shall not be
entitled to any interest in such project, program or venture or to any
commission, finder’s fee or other compensation in connection therewith other
than the compensation to be paid to Executive as provided in this Agreement.

7.4 Return of Materials. Upon termination of the employment Period, Executive
shall deliver promptly to the Company all records, manuals, books, documents,
letters memoranda, notes, notebooks, reports, data, tables, calculations,
customer and prospective customer lists, and copies of all of the foregoing,
which are the property of the Company, including, but not limited to, all
documents which in whole or in part contain any trade secrets or confidential
information of the Company, which in any of these cases are in her possession or
under his control.

 

8. Termination.

8.1 Death or Disability. This Agreement shall terminate automatically upon the
Executive’s death or upon a determination by the Board of Directors to terminate
the Executive’s employment as a result of her disability during the employment
Period. For purposes of this Agreement. “disability” shall mean a physical or
mental disability that prevents or can be reasonably expected to prevent the
performance by the Executive of

 

- 6 -



--------------------------------------------------------------------------------

her duties hereunder for a continuous period of 90 days or longer in any
12-month period. Determination of disability shall be supported by the report of
an independent physician reasonably acceptable to the Company and Executive (or
her representative), taking into account competent medical evidence, and
otherwise shall be in accordance with the Americans with Disabilities Act and
other applicable laws.

8.2 Termination by the Company. The Company may terminate the Executive’s
employment during Employment Period for Cause or without Cause. For purpose of
this Agreement, “Cause” shall mean the Executive’s (i) engaging in fraudulent or
dishonest conduct (as determined by finding, order judgment or decree in any
court or administration or investigative) that the Board reasonably determines
has or would have a material adverse impact or Company, its affiliates or their
respective businesses; (ii) conviction of, or entering a plea of nolo contender
to, a felony criminal offense or comparable level of crime in any jurisdiction
that uses a different nomenclature; (iii) willful refusal to perform her
material employment-related duties or responsibilities or intentionally engaging
in any activity that is in material conflict with or is materially adverse to
the business interests of the Company, its affiliates or their respective
businesses; (iv) gross negligence in the performance of her material
employment-related duties or responsibilities; or (v) breach of any material
provision of this Agreement (in the case of (iii), (iv) and (v) above, that is
not cured by the Executive within 30 days following receipt by the Executive of
notice from the Company setting forth in reasonable detail the circumstances
giving rise to such Cause). A termination for Cause shall include a
determination by the Board no later than 45 days following the termination of
the Employment Period that circumstances existed during the Employment Period
that would have justified a termination for cause. A termination of the
Executive by the Company shall not be a termination for Cause for the purposes
of the Agreement unless the determination to so terminate the Executive’s
employment is made by a resolution of the Board (excluding the Executive)
following a meeting convened upon not less than 10 days noticed to the Executive
and at which the Executive and her legal counsel, if any, shall have had a
reasonable opportunity to be heard by the Board.

8.3 Termination of Executive. The Executive may terminate her employment with or
without Executive’s written consent: (i) a material diminution of Executive’s
duties and responsibilities, or the assignment of responsibilities that are
materially inconsistent with her position and responsibilities hereunder; (ii) a
reduction of the Executive’s base salary, annual bonus or long-term compensation
opportunity (it being understood that reduction of the dollar failure to achieve
target performance objectives shall not constitute a reduction in Executive’s
bonus opportunity) or of the benefits made available to executive as described
herein; (iii) requiring Executive’s primary place of business to be located
other than in south Florida (Broward, Dade or Palm Beach counties) or in the
vicinity of Executive’s home residence address; (iv) a material breach by the
Company of any other provision of this Agreement, in each case that is not cured
by the Company within 30 days after its receipt from the Executive of written
notice setting forth in reasonable detail the circumstances giving rise to such
Good Reason.

8.4 Termination Procedures. Any termination of the Executive’s employment by the
Company or by the Executive shall be communicated to the other party by a notice
of

 

- 7 -



--------------------------------------------------------------------------------

termination given in accordance with this Agreement. For purposes of this
Agreement, a “ notice of the termination’ means a written notice which
(i) indicates the specific termination provision in this Agreement relied upon;
(ii) to the extend applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for the termination under such
provision; (iii) subject to this paragraph, specifies the date termination (as
defined below). For the purposes of this Agreement, “date of termination” means
(a) if the Executive’s employment is terminated other than for Cause or by
reason of death or disability, 90 days following the receipt of the notice of
termination, and (b) if the Executive’s employment is terminated for Cause or by
reason of death or disability, the date of death or the date of the Board’s
determination of Cause or of Executive’s disability, in accordance with this
Agreement, provided that the Company may elect to pay the Executive (at the rate
of her of her base salary then in effect) in lieu of part or all of such notice
period preceding the date of termination.

8.5 Effect of Termination. Effective as of any date of termination or, if
earlier, as of any date specified by the Company at or following the delivery of
a notice of termination, the Executive shall resign, in writing, from all Board
memberships and all other positions held by him with the Company and its
affiliates.

8.6 Obligations of the Company upon Termination.

8.6(A)

8.6.1 General. If, during the Employment Period, the Executive’s employment
terminates for any reason, the Executive (or her estate, beneficiary or legal
representative) shall be entitled to receive (i) any earned or accrued but
unpaid base salary through the date of terminate, and (ii) all amounts payable
and benefits accrued under any otherwise applicable plan, policy, program or
practice of the Company (other than relating to severance) in which the terms
thereof (including, without limitation, amounts deferred under deferred
compensation and similar plans, if any).

8.6(B)

8.6.2 Other than for cause, death or Disability; Good Reason. If, during the
Employment Period, the Company terminates the Executive’s employment, other than
for Cause, death or disability, or if the Executive terminates her employment
for Good Reason, the Company shall, subject to Executive’s continued full
performance of her obligations set forth in Section 5 hereof, in addition to the
amounts payable under paragraph (a) above, pay to the Executive (or his estate,
beneficiary or legal representative), in twelve equal monthly installments
commencing on the first day of the month following the date of termination, an
equal to the Executive’s annual base salary then in effect. In addition, the
Executive and the Executive’s eligible spouse, dependents and beneficiaries will
continue to be eligible to participate in the in the company’s health,

 

- 8 -



--------------------------------------------------------------------------------

medical, disability, life and other insurance plans (subject to Executive’s
making required contributions to such plans) for a period of twelve months
following the date of termination (or the Company will provide equivalent
benefits for such period), provided that all such continuing benefits shall
cease upon the date on which Executive becomes eligible to receive comparable
benefits from a subsequent employer.

 

9. Notice.

Any notice required or permitted hereunder shall be in writing and shall be
deemed sufficient when given by hand or by nationally recognized overnight
courier or by express, registered or certified mail, postage prepaid, return
receipt requested, and addressed, (i) if to the company, to Point Blank
Solutions, Inc. 2101 SW 2nd Street, Pompano Beach, Fl, 33069 Attn: Chief
Executive Officer, with a copy delivered to the same address, Attn: General
Counsel, and (ii) if to Executive, to him at the address set forth in the
initial paragraph hereof (or to such other addresses as may be provided by
either party by notice). Notice shall be effective two (2) days after it is
delivered by any overnight courier, upon receipt if delivered by mail, or
immediately if delivered by hand.

 

10. Miscellaneous.

This Agreement constitutes the entire agreement between the parties concerning
the subjects hereof and supersedes any and all prior agreements, terms sheets or
understandings. This Agreement may not be assigned by Executive, and may not be
assigned by the Company except in connection with a sale of substantially all of
the assets or stock of the Company and shall be binding upon, and inure to the
benefits of, the Company’s successors and assigns. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement “Company” shall
mean the Company as defined herein and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise. Headings herein are for convenience of reference
only and shall not define, limit or interpret the contents hereof.

 

11. Amendment.

This Agreement may be amended, modified or supplemented by the mutual consent of
the parties in writing, but no oral amendment, modification or supplement shall
be effective. No waiver by either party of any breach by the other party of any
condition or provision contained in this Agreement to be performed by such other
party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same or any prior or subsequent time. Any waiver must be writing and
signed by Executive or an authorized officer of the Company, as the case may be.

 

- 9 -



--------------------------------------------------------------------------------

12. Severability.

The provisions of this Agreement are severable. The invalidity of any provision
shall nor affect the validity of any other provision, and each provision of this
Agreement shall be valid and enforceable to the fullest extend permitted by law.

 

13. Resolution of Disputes; Enforcement.

Any controversy or claim seeking equitable relief pursuant to this Agreement,
all controversies and claims arising under or in connection with this Agreement
or relating to the interpretation, breach or enforcement hereof and all other
disputes between the parties in connection with the employment of the Executive
shall be referred for arbitration to be held in Miami, Florida ( or such other
location as the Company and Executive shall agree) to a neutral arbitrator
selected by Executive and the Company, and this shall be the sole and exclusive
manner in which to resolve such controversy or claim hereunder (other than for
injunctive relief that may be required by either party) The arbitration shall be
conducted in accordance with the Employment Arbitration Rules ( the “Rules”) of
the American Arbitration Association (“AAA”) in affect at the time of the
arbitration. If the parties are not able to agree upon neutral arbitrator, then
an arbitrator shall be selected in accordance with the rules and proceeding
hereunder, provided that the arbitrator shall be entitled to award to the
prevailing party reimbursement of its reasonable legal costs and expenses
(including with respect to the arbitrator and the AAA).

 

14. Survivorship.

The provisions of Sections 4,5 and 6 Agreement shall survive Executive’s
termination of employment. Other provisions of this Agreement shall survive any
termination of executive’s employment to the extent necessary to the intended
preservation of each party’s respective rights and obligations.

 

15. Withholding.

All amounts required to be paid by the Company shall be subject to reduction in
order to comply with applicable federal, state and local tax withholding
requirements.

 

16. Counterparts.

This Agreement may be executive in two or more counterparts, each of which shall
be deemed to be original but all of which together shall constitute one and the
same instrument. The executive of this Agreement may be by actual of facsimile
signature.

 

17. Definition of Term.

The terms “affiliate,” when used in this Agreement with respect to any person,
means any other person that, directly or indirectly, controls, is controlled by
or is under common control with the first person. The term “person,” when used
in this Agreement, means any natural person or equity with legal status.

 

- 10 -



--------------------------------------------------------------------------------

18. Governing Law.

This Agreement shall be construed and regulated in all respects under the
internal laws of the State of Florida, without regard to principles of conflict
of laws of such state.

 

19. Captions.

All captions are provided for convenience, do not form a part of this Agreement,
and are not admissible for purposes of construction.

IN WITNESS OF, this Agreement is entered into as of the date first written
above.

 

POINT BLANK SOLUTIONS, INC. By:  

 

  Larry R. Ellis, President / CEO:

 

- 11 -



--------------------------------------------------------------------------------

20. Expenses: Executive shall adhere to the following Employer policies:

20.1 Transportation.

21.1.1 Company Vehicles. Whenever an employee of Employer operates a company
vehicle, the employee is responsible for operating the vehicle properly in
accordance with the manufacturer’s instructions. Any traffic violations,
citations or summonses, etc., issued against a company vehicle or its operator
are the responsibility of the person operating the vehicle at the time the
infraction occurred. Employees who accepted company vehicles in order to carry
out the duties of their position with Employer are totally responsible for
compliance with vehicular laws and the mechanical and cosmetic condition of the
vehicle. Employer has developed company policies and procedures which are
designed to prevent driver neglect. Whenever there is driver neglect, the
employee assumes the financial responsibility associated with the damages.
Employees who do not have an auto allowance and who use their personal vehicles
for approved Employer business shall be reimbursed at the maximum deductible
reimbursement rate allowed by the Internal Revenue Service at the time such
approved business expense is incurred.

20.1.2 Rental Automobile. A rental automobile may be used only when approved in
advance by the employee’s manager, because other means of transportation are
unavailable, more costly, or impractical. Employees are to take advantage of the
discounts or special rates available. The Corporate Administration Department
will advise as to such vendors.

Compact or standard (intermediate) rate cars are to be rented wherever possible
rather than premium rate cars. Advance reservations are to be made, as this will
normally ensure compact or standard rates even though a compact or standard rate
car is not available at check-in-time. If a premium rate car is used the reason
for such is to be indicated on the expense account.

All reimbursement claims for use of rental automobiles must exclude charges
resulting from personal use.

The major automobile rental agencies generally provide the lessee with public
liability, comprehensive fire and theft, and $100 deductible collision
insurance, the cost of which is included in the rental fee. For a slight
additional charge the collision deductible can be removed. This additional
collision protection should be purchased by the employee, since any claims will
be the personal liability of the employee. Employer will reimburse the cost of
the additional insurance.

It is recommended that, whenever possible, employees rent automobiles only from
agencies which provide insurance as indicated above and which insurance will not
be impaired by the intended use of the car (i.e., using two or more drivers,
leaving the state, etc.).

 

- 12 -



--------------------------------------------------------------------------------

Some automobile rental agencies may not provide insurance for the benefit of the
lessee. It is the employee’s responsibility to make sure that adequate insurance
is provided. Where insurance is not included as part of the rental fee, the
company will reimburse the employee for the additional charge to secure the
following coverage: public liability - up to limits of $100,000 to $300,000.

In addition to the charge card and receipt, also attach the automobile rental
company receipts (reflecting the kind of car, miles driven, etc.) to the expense
account.

20.1.3 Commercial Air Travel. All airline travel reservations will be made by
Corporate Administration. Only economy class accommodations (tourist fare,
shuttle flights, etc.) are to be used. No first class travel is authorized.

All ticket stubs, including excess baggage charges and credit slips received are
to be attached to the expense account. Any unused portion of a ticket, purchased
by the employee for cash, should be returned by the employee to the airlines to
obtain the refund and deducted from the expense account.

20.1.4 Carfare and Travel. Reasonable carfare expenses are reimbursable when
their use is necessary. The most economical means of transportation should
always be used (e.g. limousine service instead of a taxi).

20.1.5 Inconvenience Payments by Airlines or Car Rental Agencies. When checks or
certificates are issued as an inconvenience payment by airlines or car rental
agencies, they should be accounted for to Employer through the expense account
procedure.

20.2 Expenses of Other Employees. Normally employees are not to include in their
expense accounts meals for other employees. Except under the most unusual
circumstances, requiring advance approval by the employee’s manager, or where
non-Employer personnel are involved as provided under “business entertainment”,
meals or entertainment provided to another employee are not reimbursable.

20.3 Trip Detail. When reporting expenses, the following information is
required: (1) dates of departure and return for each trip; (2) the names and
locations of departure points and designation or locality; and (3) the business
reason for the travel or nature of the business must be indicated. For customer
calls, customer’s name and address is required.

20.4 Substitution of Expenses. Reimbursement will not be made for any
expenditure which is in lieu of the normally reimbursable type of expense (e.g.,
when an employee elected to stay at a relative’s or friend’s home instead of
commercial lodging). In addition, the cost of any gift, meal or entertainment
that may be provided to the employee as a token of appreciation is not
reimbursable.

20.5 Tips. Reasonable tips for bellhops, chambermaid, porters, meals, taxis and
the like are reimbursable. Tips for meals, entertainment and taxi are to be
included with the cost of those items.

 

- 13 -



--------------------------------------------------------------------------------

20.6 Telephone and Telefaxes. Telephone and telefax expenses are reimbursable
when incurred in connection with company business. Normally, this expense is
supported by an entry on the hotel bill. When the employee charges business
calls to his home telephone or personal credit card, the detailed bill is to be
attached.

20.7 Local Travel. Lunches will not be reimbursed unless “business meal”
requirements are met. See the business meals section.

20.8 Non-Local Travel. Reimbursement for reasonable actual meal expenses but not
exceeding $25.00 per day, allocated as follows: $5.00 for Breakfast; $20.00 for
Dinner. If any meal is provided in some other way, the Diem is reduced by that
appropriate amount (e.g., conference fee included luncheon).

20.9 Alcoholic Beverages. Alcoholic beverage expenses are not reimbursable,
except when incurred in connection with non-Employer personnel under the
conditions covered by the business meals and other business entertainment
section.

20.10 Business Meals. Business related expenses for food or beverages, furnished
under circumstances which are generally considered to be conducive to a business
discussion (taking into account the surroundings in which furnished and the
relationship to Employer business of the persons to whom the fund or beverages
are furnished), are reimbursable when authorized by the employee’s Manager. The
following detail is required: (1) cost (including tips and tax, if any);
(2) date; (3) name and location of restaurant; (4) indication of whether the
meal is breakfast, lunch, or dinner; (5) names, titles, or other designations
and business relationships; and (6) business reason.

20.11 Lodging. Commercial-type accommodations and rates are to be requested at
all times when reservations are made; commercial or special (guaranteed) rates
are available at certain hotels and motels and such accommodations should be
selected. Room expenses, including tax, are to be entered by day and receipts
are to be attached to the expense account. Charges to the hotel bill for other
than lodging are to be entered by day under their proper classifications.

20.12 Receipts. All original receipts must substantiate each expenditure
regardless of amount. The receipt(s) must show the amount, date, place, and
nature of expenses. Since we must substantiate (bills or receipts) for tax
purposes, the documents must be securely attached to and submitted with the
expense account. If employees require copies of such documents for their
personal use, they should arrange to have copies made before submitting the
originals. Wherever possible, expenses should be charged to a charge card and
the charge ticket used as a receipt. Restaurant bill stubs are unacceptable as
receipts. If a meal could not be charged, obtain a full size receipt imprinted
with the establishment’s name and date.

20.13 Approvals. Expense accounts are to be signed by the employee and approved
by the employee’s manager or, in her absence, by the next higher level of
management, in the line of authority that is properly concerned with, and has
responsibility for the expenditure. It is the approving manager’s direct
responsibility to thoroughly review all

 

- 14 -



--------------------------------------------------------------------------------

expenditures for appropriateness and reasonableness, and to ensure that all
required supporting documents are attached. It is also her direct responsibility
to ascertain that an adequate explanation is shown on the expense account for
unusual items or charges in excess of normal. Executive shall have all expenses
reimbursed within 30 days of receipt of expense report after received by
employer.

 

21. Termination of Employment Period.

21.1 By Employer: Cause. Employer may, at any time during the Employment Period
by notice to Executive, terminate the Employment Period “for cause” effective
immediately. Such notice shall specify the cause of termination. For purposes of
this Section 6.1, “for cause” means (i) willful and continued failure by
Executive to perform her duties hereunder (other than as result of incapacity
due to illness or injury), after a demand for performance is delivered to
Executive by the Employer, which identifies the manner in which the Employer
believes that Executive shall not have performed her duties, (ii) willful
misconduct by Executive which is demonstrably and materially injurious to the
Employer, monetarily or otherwise, (iii) commission by Executive of an act of
fraud or embezzlement resulting in material economic harm to the Employer,
(iv) the conviction of Executive of a felony involving moral turpitude (other
than driving while intoxicated), (v) insubordination, and (vi) any violation of
any rule or regulation that may be established from time to time for the conduct
of Employer’s business.

21.2 By Executive: Good Reason. Executive may, at any time during the Employment
Period by notice to Employer, terminate the Employment Period “for good reason”
effective immediately. Such notice shall specify the cause of termination. For
purposes of this Section 6.2, “for cause” means a material or significant change
in Executive’s duties or responsibilities as a Sales Representative, or the
position of employment with Employer held by Executive, without Executive’s
prior written consent and which is not cured within 30 days after written notice
therefore to Employer.

21.3 Disability. During the Employment Period, if, solely as a result of
physical or mental incapacity or infirmity (other than alcoholism or drug
addiction), Executive shall be unable to perform her substantial duties under
his Agreement for (i) a continuous period of at least 90 days, or (ii) periods
aggregating at least 180 days during any period of 24 consecutive months (each a
“Disability Period”), and at the end of the Disability Period there is no
reasonable probability that Executive can promptly resume his duties hereunder
pursuant hereto, Executive shall be deemed disabled (“the Disability”) and
Employer, by notice to Executive shall have the right to terminate the
Employment Period for Disability at, as of or after the end of the Disability
Period. The existence of the Disability shall be determined by a reputable
licensed physician mutually selected by Employer and Executive, whose
determination shall be final and binding on the parties, provided that if
Employer and Executive cannot agree upon such physician, such physician shall be
designated by the then acting President of the County Medical Society, and if
for any reason such President shall fail or refuse to designate such physician,
such physician shall, at the request of either party, be designated by American
Arbitration Association. Executive shall cooperate in all reasonable respects to
enable an examination to be made by such physician.

 

- 15 -



--------------------------------------------------------------------------------

21.4 Death. The Employment Period shall end on the date of Executive’s death.

21.5 Termination Compensation. Executive shall not be entitled to compensation
following the termination of the Employment Period in accordance with this
Section 6 (except for Base Salary through the date of termination of the
Employment Period, and commissions on sales by Executive of merchandise or
products of Employer through the date of termination of the Employment Period in
accordance with Section 4.3 of this Agreement).

 

22. Location of Executive’s Activities

Executive’s principal place of business in the performance of her duties and
obligations under this Agreement shall initially be at 2102 SW 2nd Street,
Pompano Beach, Florida 33069 or thereafter at an alternate Employer location
within reasonable commuting distance of such initial location. Notwithstanding
the preceding sentence, Executive will engage in such travel and spend time in
other places as may be necessary or appropriate in furtherance of her duties
hereunder.

 

23. Miscellaneous

23.1 Notice. Any notice, consent or authorization required or permitted to be
given pursuant to this Agreement shall be in writing and sent to the party for
or to whom intended, at the address of such party set forth in the heading of
this Agreement, by registered or certified mail (if available), postage paid, or
at such other address as either party shall designate by notice given to the
other in the manner provided herein. Any notice to Employer shall be marked and
posted to the attention of Frank Irwin.

23.2 Taxes. Employer is authorized to withhold (from any compensation or
benefits payable hereunder to Executive) such amounts for income tax, social
security, unemployment compensation and other taxes as shall be necessary or
appropriate in the reasonable judgment of Employer to comply with applicable
laws and regulations.

23.3 Confidential Information. Executive shall not at any time whether during
the Employment Period or thereafter, disclose or use (except in the course of
her employment hereunder and in furtherance of the business of the Employer, or
as required by applicable law) any confidential information, trade secrets or
proprietary data of the Employer.

23.4 Restrictions on the Use of Confidential Information. Executive agrees and
covenants as follows:

24.4.1 All documents and other material made or compiled by Executive during the
Employment Term, and any copies thereof, whether or not containing Confidential
Information, are and shall be the property of Employer and shall be delivered to
Employer by Executive upon request by Employer. Executive will treat as trade
secrets all Confidential Information acquired by him prior to or during the
Employment Term, and will not use any such Confidential Information for her own
benefit nor disclose it or any part of it to any person, firm or

 

- 16 -



--------------------------------------------------------------------------------

corporation (other than Employer) without the prior written consent of Employer
unless such disclosure is required by law or in response to a legal order or
unless such Confidential Information has become generally available to the
public other than through the breach by Executive of the terms hereof.

24.4.2 All ideas, reports and other creative works conceived by Executive during
the Employment Term and relating to Confidential Information shall be timely
disclosed to Employer and shall be the sole property of Employer; and Executive4
shall execute and deliver any and all assignments and other agreements necessary
or appropriate to effect the foregoing.

24.5 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of Tennessee applicable to agreements made
and to be performed therein.

24.6 Headings. All descriptive headings in this Agreement are inserted for
convenience only and shall be disregarded in construing or applying any
provision of this Agreement.

24.7 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

24.8 Severability. If any provision of this Agreement or a part thereof is held
to be unenforceable by a court of competent jurisdiction, the remainder of such
provision and this Agreement, as the case may be, shall nevertheless remain in
full force and effect.

24.9 Waiver of Compliance. The failure of a party to insist on strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of, or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. Any waiver must be
in writing.

24.10 Entire Agreement. This Agreement contains the entire agreement and
understanding between Employer and Executive with respect to the subject matter
hereof. This Agreement supercedes any prior agreement between the parties
relating to the subject matter hereof.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

EMPLOYER:     EXECUTIVE: POINT BLANK SOLUTIONS, INC    

/s/ Jennifer R. Coberly

By:  

/s/ Larry Ellis

    As its:  

Chief Executive Officer

   

 

- 17 -